The defendants’ petition for certification for appeal from the Appellate Court, 126 Conn. App. 314 (AC 30972), is granted, limited to the following issues:
*926The Supreme Court docket number is SC 18763.
Thomas E. Crosby, in support of the petition.
Decided March 23, 2011
“1. Did the Appellate Court properly determine that General Statutes §§ 52-72 and 52-46a did not deprive the court of subject matter jurisdiction?
“2. Did the Appellate Court properly determine that the defendants waived any challenge to a lack of in personam jurisdiction?”